Exhbiti Evergreen Energy Announces Employment Inducement Awards to Thomas H. Stoner, Jr. FOR IMMEDIATE RELEASE DENVER – June 26, 2009 - As required by NYSE Arca rules, Evergreen Energy Inc. (NYSE Arca: EEE) today reported that ThomasH. Stoner, Jr. received stock-based awards consisting of 3,000,000 restricted stock awards and options to purchase 500,000 shares of Evergreen’s common stock. Additionally, during the first year of his employment, he will receive one-third, or approximately $100,000, of his base salary in shares of restricted common stock, payable on a monthly basis based on the closing price of Evergreen’s common stock on the last trading day of each month. These awards were made in accordance with the employment inducement award exemption provided by Rule 5.3(d)(5)(A) of the NYSE Arca corporate governance listing standards and were therefore not awarded under any of Evergreen’s stockholder approved equity plans. The restricted stock awards represent the contingent right to receive up to 3,000,000 shares of restricted common stock, subject to performance-based vesting upon the attainment of certain benchmarks, and assuming continuous employment, as follows:(i) 1,000,000 shares of common stock upon an increase in the closing price of Evergreen’s common stock to $1.50 or higher per share for all of the trading days within any sixty consecutive calendar day period; (ii) an additional 500,000 shares of common stock upon an increase in the closing price of Evergreen’s common stock to $2.00 or higher per share for all of the trading days within any sixty consecutive calendar day period; (iii) an additional 500,000 shares of common stock upon an increase in the closing price of Evergreen’s common stock to $2.50 or higher per share for all of the trading days within any sixty consecutive calendar day period; (iv) an additional 500,000 shares of common stock upon an increase in the closing price of Evergreen’s common stock to $3.00 or higher per share for all of the trading days within any sixty consecutive calendar day period; and (v) an additional 500,000 shares of common stock upon an increase in the closing more Evergreen
